Case 1:18-cr-00204-NGG-VMS Document 1011 Filed 02/23/21 Page 1 of 7 PageID #: 18972
  USIVl-285 is a 5-part form. Fill out the form and print 5 copies. Sign as needed and route as specified below.

U.S. Department of Justice                                                             PROCESS RECEIPT AND RETURN
United States Marshals Service
                                                                                       See "Instructions for Service ofProcess bv U.S. Marshal"


PLAINTIFF                                                                                                             COURT CASE NUMBER
United States                                                                                                        18-CR-204(S-3)
DEFENDANT                                                                                                             TYPE OF PROCESS
Clare Bronfman                                                                                                       Order of Forfeiture

                   ■ NAME OF INDIVIDUAL. COMPANY,CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

 SERVE J' United States Marshals Service
                1 ADDRESS (Street or RFD,Apartment No., City, Stale and ZIP Code)

                  '225 Cadman Plaza East Street, Brooklyn, New York 11201
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW
                                                                                                                 Number of process to be3                   §2
                                                                                                                 served with this Form 2sC'
                                                                                                                                           C)          m
               SETH D.DuCHARME,Acting United States Attorney                                                                                        -co-          S3!
               Eastern District of New York
                                                                                                                 Number of parties to be
                                                                                                                 served in this case       ?[          ro
                                                                                                                                                       CO      m
               271 Cadman Plaza East, 7th Floor
               Brooklyn, New York 11201                                                                          Check for service           O         S 33o
                                                                                                                                                              w
              I Attn: Karin Orenstein                                                                            on U.S.A.                  •n         ^
                                                                                                                                             12                   p
 SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE(Include Business andy^nate
 All Telephone Numbers,and Estimated Times Availablefor Service):



  Please execute the Order of Forfeiture, transfer $6,000,000.00 into the AFF and hold the funds for potential restoration/remission.

  CAT ID# 19-FBI-005518


Signature of Attorney other Originator requesting service on behalf of;                                      TELEPHONE NUMBER                    DATE
                                                                                       la PLAINTIFF
                                                                         by EV         □ DEFENDANT            (718) 254-6188                      10/7/20

  SPACE BELOW FOR USE OF U.S. MARSHAL ONLY- DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total   Total Process   District of        District to       Signature of Authorized USMS Deputy or Clerk                    Date
number of process indicated.                          Origin             Serve
(Sign onlyfor USM285 ifmore
than one USM 285 is submitted)                        No.
                                                            53           No.
                                                                               53      'hin^cfLUi                                                          10/14/2020


I hereby certify and return that I CH have personally served, IZi have legal evidence of service, 0 have executed as shown in "Remarks", the process described
on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

□ I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
Name and title of individual served (ifnot shown above)
                                                                                                                       □ A person of suitable age and discretion
                                                                                                                             then residing in defendant's usual place
                                                                                                                             of abode
Address (complete only different than shown above)                                                                      Date                    Time
                                                                                                                                                                      n am
                                                                                                                             10/14/2020                               D pm



Service Fee        Total Mileage Charges    Forwarding Fee          Total Charges         Advance Deposits     Amount owed to U.S. Marshal* or
65                  including endeavors)                                                                       (Amount of Refund*)
                                                                    65

                                                                                                                                        $0.00
REMARKS:

 $6,000,000.00 TRANSFERRED TO AFF ON 10/14/2020.
                       18-204-2

I'UI.Vl' 5 COIMK.K:    1. CLERK OF THE COURT                                                                                           PRIOR EDITIONS MAY BE USED
                       2. USMS RECORD
                       3. NOTICE OF SERVICE
                      4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                         if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                Form USM-285
                       5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                   Rev. 12/80
Case 1:18-cr-00204-NGG-VMS Document 1011 Filed 02/23/21 Page 2 of 7 PageID #: 18973


                                    oL



       BDMiKKO
       F.#2017R01840

       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK



       UNITED STATES OF AMERICA                           ■CONSENT ORDER OF FORFEITURE

              - against -                                  18-CR-204(S-3)(NGG)

       CLARE BRONFMAN,

                               Defendant.




                     WHEREAS, on or about April 19,2019, CLARE BRONFMAN, (the

       "defendant, entered a plea of guilty to the offenses charged in Count One and Count Two
       of the above-captiotted Superseding Information, charging violations of 8 U.S.C.

       § 1324(a)(lXA)(iii)and 18U.S.C. § l028(aX7), 1028(b)(1)(D) and 1028(c)(3)(A); and

                     WHEREAS, the defendant has consented to tiie entry of a forfeiture money
      judgment in the amount of six million dollars and zero cents ($6,000,000.00) (the "Forfeiture
       Money Judgment"), as: (a) any property constituting, or derived from, proceeds obtained
      directly or indirectly as a result of a violation of 18 U.S.C. § 1028, and thus is forfeitable to

      the United States pursuant to 18 U.S.C. § 982(a)(2)(B); (b) a substitute res for the following
      real properties (the "Properties"):

                               a.

                               b.
                               c.

                               d.
                               e.

                               f. 1475 U.S. 9, CUfton Park, New York,
Case 1:18-cr-00204-NGG-VMS Document 1011 Filed 02/23/21 Page 3 of 7 PageID #: 18974




       which Properties represent:(i)any property,real or personal,that is used to &cilitate, or is

       intended to be used to facilitate,the conunisslon ofa violation of8 U.S.C.§ 1324,and thus

       is forfeitable to the United States pursuant to 18 U.S.C § 982(a)(6);and (ii)the gross

       proceeds ofa violation of8 U.S.C.§ 1324,and any property traceable to any such gross

       proceeds,and thus is forfeitable to the United States pursuarrt to 18 U.S.C.§982(b)(6)and 8
       U.S.C.§ 1324(b);and/or(c)substitute assets, pursuant to 21 U.S.C.§ 8S3(p).

                     IT IS HEREBY ORDERED,ADJUDGED AND DECREED,on consent, by

       and between the United States and the defradant as follows:

                     1.     The defendant shall £)rfeitto the United States the full amount ofthe

       Forfeiture Money Judgment,pursuant to 8 U.S.C.§ 1324(b), 18 U.S.C.§§ 982(a)(2)(B)
      982(aX6).982(b)(6), 1028(b)(5), and 28 U.S.C.§ 2461(c)and 21 U.S.C.§ 853(p).as

       incorporated by 18 U.S.C.§ 982(bKl).

                    2.      All payments made towards the Forfeiture Money Judgment             be

      made 1^ a money order,or a certified or official bank check, payable to United States

      Marshals Service** with the criminal docket number noted on die &ce ofthe instrument The

      defendant shall cause said instrument(s)to be delivered by overnight mail to Assistant
      United States Attorney Karin Oienstein, United States Attorney's Office,Eastern District of
      New York,271-A Cadman Plaza East,Brooklyn,New York 11201. The Forfeiture Money
      Judgment shall be paid in full by June 18,2019(the **Due Date").

                    3.     Upon entry ofthis Order ofForfeiture C'Order"),the United States

      Attorney General or his designee is audiorized to conduct any proper discovery in

      accordance with Fed. R. Crim.P.32.2(b)(3)and (c). The United States alone shall hold title


      UnitedStates v. Clare Bronfman^ 18-CR-204(S-3)(NGG)
      Order ofForfeiture                                                                     Page 2
Case 1:18-cr-00204-NGG-VMS Document 1011 Filed 02/23/21 Page 4 of 7 PageID #: 18975




       to the monies paid by the defendant to satisfy the Forfeiture Money Judgmentfollowing the

       Court's entry ofthejudgment ofconviction.

                    4.      The defendant shall not file or interpose,or assist odiers to file or

      interpose,any claim or petition seeking remission or contesting the forfeiture ofany property

      against which the government seeks to enforce the Forfeiture Money Judgmentin any

      administrative orjudicial proceeding. The defendant shall fully assist the government in

      effectuating die payment ofthe Forfeiture Money Judgment Ifthe Forfeiture Money

      Judgment is not received as provided above,the defendant shall forfeit any other properfy of

      hers up to die value ofthe outstanding balance,pursuant to 21 U.S.C.§ 853^),as

      incorporated by 18 U.S.C.§982(bXl). The defendantfurther agrees that the conditions of

      21 U.S.C.§ 8S3(p)(l)(A)-(E)have been met.

                    5.     The defendant knowingly and voluntarily waives her right to any

      required notice concerning the forfeiture ofthe monies and/or properties forfeited hereunder,

      including notice set forth in an indictment or information. In addition,the defendant

      knowingly and voluntarily waives her right, ifany,to ajury trial on die forfeiture ofsaid

      monies and/or properties,and waives all constitutional,legal and equitable defenses to the

      fbrfeiture ofsaid monies and/or properties,including,but not limited to,any defenses based

      on principles ofdoublejeopardy,the Ex PostFacto clause ofthe Constitution,any applicable

      statute oflimitations, venue,or any defense under the Eighth Amendment,including a claim

      ofexcessive fines.

                    6.     The entry and payment ofthe Forfeiture Money Judgment is notto be

      considered a payment ofa fine,penalty,restitution loss amount or a payment ofany income

      taxes that may be due,and shall survive bankruptcy.
      United States v. Clare Bronfmant 18-CR-204(S-3)(HOQ)
      Order ofForfeiture                                                                       Page 3
Case 1:18-cr-00204-NGG-VMS Document 1011 Filed 02/23/21 Page 5 of 7 PageID #: 18976




                      7.     Pursuant to Fed R. Crim.P.32.2(bK4)(A)and(B),this Older shall
       become final as to the defendant at the time ofsentencing and shall be nmrfg part ofthe
       defendant's sentence and included in thejudgmentofconviction. This Order shall become
       die Final Order ofForfeiture,as provided by Fed R. Grim,P. 32.2(cX2). At that time,the
       monies and/or properties paid toward the Forfeiture Monqr Judgment shall be forfbited to the
       United States for disposition in accordance with the law.

                     8.     Upon the payment in full ofthe Forfeiture Money Judgment by the Due
       Date,die United States agrees not to seek any furdier forfeiture ofproperty owned by the
       defendant, by the defendant and one or more immediate family members,or by any endty
       wholly owned by the defendant or by the defendant and oi^ or more immediate feniily
       members,as a resultofany crimes charged in the above-capdoned Siqierseding Information
       or in the First and Second Superseding Indictments in United States v. Bronfman, et aL, 18>
       CR-'204(S-1 and S-2). To the extent that su<di property is pardally owned by unrelated third
      parties,the United States may seek forfeiture ofthe unrelated third parties* inteiests in such
      property. The defendant disclaims any interest in and agrees not file or interpose, or assist
      others to file or interpose,any claim or petition seeking remission or contesting the fbrfehuie
      offollowing properties: the real property located at 455,457 and/or 449 New Kamer Road,
      Albany,NY 12205,together with such property's respective buildings,appurtenances,
      improvements,fixtures, attachments, easements and furnishings,and all proceeds traceable
      diereto. Nothing in this order shall prevent the United States fiom pursuing any property to
      satisfy the defendant's restitution obligations or any criminal fine imposed by the Court




      UnitedStates v. Clare Bronfman,              (S-3)(NGG)
      Order ofForfeiture                                                                              4
Case 1:18-cr-00204-NGG-VMS Document 1011 Filed 02/23/21 Page 6 of 7 PageID #: 18977




                     9.     This Order shall be binding upon the defendant and die successors,

       administrators, heirs, assigns and transferees ofdie defendant,and shall survivethe

       bankruptcy ofany ofthem.

                     10.    This Order shall be final and binding only upon the Court's **80
       ordering ofthe Order.

                     11.    The Court shall retain jurisdiction over this action to enforce

      con^liance with the terms ofdiis Ord^ and to amend it as necessary,pursuant to Fed.R.

      Crim.P.32.2(e).

                     12.    The Clerk ofthe Court is directed to send,by inter-oftice mail,three(3)

      certified copies ofthis executed Order to the United States Attorney's Office, Eastern




      United States v. Clare Bronfman^ 18-CR-204(S-3)(NGG)
      Order ofForfeiture                                                                       Page 5
Case 1:18-cr-00204-NGG-VMS Document 1011 Filed 02/23/21 Page 7 of 7 PageID #: 18978




       District ofNew York,Attn; Elizabeth Valeriane,FSA Law Cleik,271.A Cadman Plaza East,
       Brooklyn,New Yoric 11201.

       Dated: Brooklra,New Yoi
                   3                       ,2019

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District OfNew York
                                                    271-A Cadman Plaza East
                                                    Brooklyn, New York 11201


                                             By:
                                                    Karin Grensj^Qi
                                                   Assistant UlS. Attorney
                                                   (718)254-6188



                                                   Mark J.
                                                   Kathleen Cassidy,Esq.
                                                   Attomeys for Clare Broniinan

                                                   OeiBgos & Geragos
                                                   644 South Figueroa Street
                                                   Los Angeles,CA 90017

                                                   Hafetz&Necheles
                                                    10 E.40tfa Street, 48th Floor
                                                   New York,NY 10016
                                                   (212)997-7^



                                                   Clare Bi
                                                   Defendant

      SO ORDERED:

       s/Nicholas G. Garaufis

      {Honorable Nicholas4garaufis
      UNTTBD STATES DISTRICT JUDOE

      UnitedStates V. Chre Bronfman, 18-CR-204(S-3)(NGG)
      Order ofForfeiture                                                            Paged
